                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   GREENVILLE DIVISION

MARY HANKINS SUTTON                                                                                 PLAINTIFF

V.                                                                              NO. 4:19-CV-74-DMB-JMV

ALLSTATE INSURANCE COMPANY and
ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY                                                                               DEFENDANTS


                                                     ORDER

           Before the Court is Allstate Vehicle and Property Insurance Company’s motion to dismiss

certain counts of the second amended complaint for failure to state a claim. Doc. #17.

                                                      I
                                         Relevant Procedural History

           On March 12, 2019, Mary Hankins Sutton 1 filed a complaint in the Circuit Court of Bolivar

County, Mississippi, against Allstate Insurance Company (“AIC”) regarding the denial of an

insurance claim. Doc. #5-2. On April 17, 2019, Sutton filed an amended complaint against AIC.

Doc. #5-14. AIC, invoking diversity jurisdiction, removed the case to the United States District

Court for the Northern District of Mississippi on May 10, 2019. Doc. #1 at 2.

           On July 24, 2019, with leave of the Court, Sutton filed a second amended complaint against

AIC and Allstate Vehicle and Property Insurance Company (“Allstate”). 2 Doc. #12. The same

day, Sutton stipulated to the dismissal of AIC. 3 Doc. #13.

           On August 8, 2019, Allstate filed a motion to dismiss certain counts of the second amended


1
  “Cameron Burchfield” was also listed as a plaintiff in the caption of the original complaint but was not referenced
in the body of the complaint. Doc. #5-2 at 1. The listing appears to have been an error.
2
 The second amended complaint was originally filed on July 12, 2019, without an attorney signature. Doc. #11. It
was refiled with a signature on July 24, 2019. Doc. #12.
3
    Sutton incorrectly named AIC as her insurer.
complaint. Doc. #17. After the motion to dismiss was fully briefed, 4 Sutton moved to amend her

complaint for a third time to “clarify the cause of actions for bad faith and intentional infliction of

emotional distress” in response to Allstate “fil[ing] a Motion to Dismiss Plaintiff’s cause of actions

for bad faith and intentional infliction of emotional distress … alleging that Plaintiff has not

sufficiently plead these cause of actions.” Doc. #38 at 1, 2. After receiving leave to amend, Doc.

#48, Sutton filed her third amended complaint on December 2, 2019, Doc. #49.

                                                 II
                                               Analysis

           As a general rule, “[a]n amended complaint supersedes the original complaint and renders

it of no legal effect unless the amended complaint specifically refers to and adopts or incorporates

by reference the earlier pleading.” King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994). Accordingly,

the filing of an amended complaint will ordinarily moot a pending motion to dismiss unless the

amended complaint “on its face” fails to address the alleged defects identified in the motion to

dismiss. See McIntyre v. City of Rochester, 228 F. Supp. 3d 241, 241–42 (W.D.N.Y. 2017)

(finding motion to dismiss moot where “[a]t least on its face, the amended complaint appears to

address those alleged defects” identified by motion to dismiss); Polk v. Psychiatric Prof’l Servs.,

Inc., No. 09–CV–799, 2010 WL 1908252, at *2 (S.D. Ohio Mar. 29, 2010) (“[W]hen a motion to

amend only addresses a discrete issue, it may not moot the underlying motion to dismiss.”).

           The third amended complaint, on its face, appears to address the defects identified in the

motion to dismiss. Furthermore, the third amended complaint does not purport to incorporate any

aspect of the second amended complaint. Accordingly, Allstate’s motion to dismiss certain counts

of the second amended complaint [17] is DENIED as moot.



4
    See Docs. #18, #23, #24, #27.


                                                       2
SO ORDERED, this 24th day of February, 2020.

                                       /s/Debra M. Brown
                                       UNITED STATES DISTRICT JUDGE




                                       3
